      Case 1:20-cv-01183-CCC-MA Document 9 Filed 04/13/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAMON BENNETT,                           :   CIVIL ACTION NO. 1:20-CV-1183
                                         :
                  Petitioner             :   (Judge Conner)
                                         :
            v.                           :
                                         :
WARDEN OF LSCI ALLENWOOD,                :
                                         :
                  Respondent             :

                                     ORDER

      AND NOW, this 13th day of April, 2021, upon consideration of the petition for

writ of habeas corpus, (Doc. 1), and in accordance with the memorandum of the

same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1.) is DENIED.

      2.    The Clerk of Court is directed to CLOSE this case.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania
